 SOUTHEASTERN NEWSPAPERS, INC.311to be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, 291-294.In view of the nature and extent of the unfair labor practices herein found, I amconvinced that the commission of similar and other unfair labor practices by Re-spondent reasonably may be anticipated. I will therefore recommend that Re-spondent be ordered to cease and desist from in any other manner infringing uponthe rights guaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local 878 is a labor organization within the meaning of Section 2(5)of the Act.2.All truckdrivers and warehousemen, including order fillers, checkers, stockmen,inventory clerks, and packers, but excluding all office clerical employees, sales em-ployees, guards, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.3.At all times since January 30, 1959, the above-named Union has been, and nowis, the exclusive representative of all the employees in the aforestated appropriateunit for the purposes of collective bargaining within the meaning of Section 9(a)of the Act.4.By engaging in conduct detailed in III D 2,supra,Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.5.The strike, which commenced on August 3, 1959, was caused and prolongedby Respondent's unfair labor practices.6.By refusing to reinstate the unfair labor practice strikers, upon their uncondi-tional request, Respondent has discriminated in regard to their hire and tenure ofemployment, thereby discouraging membership in the aforestated labor organization,and has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.7.By the above conduct and by engaging in the conduct detailed in III, F,supra,Respondent has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act and thereby has engaged, and is engaging,in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omittedfrompublication.]Southeastern Newspapers,Inc.andInternational Mailers Union,Petitioner.C =e No. 10-RC-4749. October 6, 1960DECISION AND ORDERUpon a petition duly filed,a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Members Rodgers, Jenkins, andFanning].Upon the entire record in this case,the Board finds :1.The Employer is engagedin commercewithin themeaning ofthe NationalLaborRelations Act129 NLRB No. 33. 312DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Subsequent to the hearing, the Employer moved to dismiss the peti-tion on the ground that the showing of interest to support it was ob-tained through the active participation of Frank W. Kelly, an allegedsupervisor.At the hearing testimony was introduced without objec-tion which indicates that Kelly is in charge of 11 to 23 employees onthe night shift, and that he has authority to hire and discharge andhas effectively recommended the hiring and layoff of employees.Wefind on these facts alone that he is a supervisor as defined in the Act.The question raised by the Employer in its motion as to whether Kellyparticipated in obtaining the Petitioner's showing may not be litigatedin this proceeding but is a subject for administrative determination.SeeWinn-Dixie Stores, Inc., et al.,124 NLRB 908;Georgia KraftCompany,120 NLRB 806. For this reason, we have treated the Em-ployer's motion as a request for administrative investigation of thePetitioner's showing.We have determined on the basis of our ad-ministrative investigation that Kelly participated in obtaining thesignatures of all the employees whose cards were submitted to estab-lish a showing of interest to support the instant petition.We haveheld that such solicitation by a supervisor impairs a Petitioner's show-ing interest.The Wolfe Metal Products Corporation, 119NLRB 659.As the Petitioner's showing is thus inadequate, we shall dismiss thepetition.[The Board dismissed the petition.]Mallinckrodt Chemical Works,Uranium DivisionandLocal 1,International Brotherhood of Electrical Workers,AFL-CIO,PetitionerMallinckrodt ChemicalWorks, Uranium DivisionandInter-national Brotherhood of Firemen,Oilers,Maintenance Men,LocalNo. 6, AFL-CIO,Petitioner.Cases Nos. 14-RC-3770 and14-RC-3805.October 7, 1960DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelationsAct, a consolidated hearing was held before Walter A. Wer-ner, hearingofficer.The hearingofficer's rulings made at thehearingare free fromprejudicialerror and arehereby affirmed.129 NLRB No. 41.